933 So. 2d 1241 (2006)
Sean L. McCLAIN, Appellant,
v.
SMJ, a minor by and through his next best friend, Pamela HATCHER, Appellee.
No. 3D05-1029.
District Court of Appeal of Florida, Third District.
July 19, 2006.
Christina A. McKinnon, for appellant.
Kenneth M. Kaplan, for appellee.
Before GREEN and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
SUAREZ, J.
Sean L. McClain appeals the trial court's entry of a permanent domestic violence injunction regarding his minor child, SMJ. We affirm because there is competent substantial evidence in the record to support the trial court's finding that the child had been the victim of domestic violence or was in imminent danger of becoming the victim of domestic violence. § 741.30(1)(a), Fla. Stat. (2005); § 741.28(2), Fla. Stat. (2005) (defining domestic violence as "any assault, aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any criminal offense resulting in physical injury or death of one family or *1242 household member by another family or household member"); see R.H. v. State, 709 So. 2d 129 (Fla. 4th DCA 1998) (holding that son striking his mother was an act of "domestic violence" under section 741.28, Fla. Stat.).
Affirmed.